Name: Commission Regulation (EEC) No 60/92 of 9 January 1992 amending Regulation (EEC) No 3378/91 laying down detailed rules for the sale of butter from intervention stocks for exports and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: trade;  processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|31992R0060Commission Regulation (EEC) No 60/92 of 9 January 1992 amending Regulation (EEC) No 3378/91 laying down detailed rules for the sale of butter from intervention stocks for exports and amending Regulation (EEC) No 569/88 Official Journal L 006 , 11/01/1992 P. 0017 - 0018COMMISSION REGULATION (EEC) No 60/92 of 9 January 1992 amending Regulation (EEC) No 3378/91 laying down detailed rules for the sale of butter from intervention stocks for exports and amending Regulation (EEC) No 569/88THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1630/91 (2), and in particular Article 6 (7) and Article 28 thereof, Whereas Commission Regulation (EEC) No 3378/91 (3) provides for quantities of butter in public storage to be made available to operators and invitations to tender to be organized in order, inter alia, to determine the minimum selling prices for butter intended for export either in the unaltered state or after processing; whereas the tenders referred to in Article 5 of that Regulation shall cover a minimum of 500 tonnes in total, originating in one or more Member States; whereas, accordingly, the quantity accepted may not necessarily correspond to the said minimum requirement; whereas tenders accepted should therefore be limited to products coming from a single Member State; Whereas the security referred to in Article 7 (2) must be lodged in the Member State in which the concentrated butter is manufactured; Whereas Article 10 (4) specifies the minimum milk fat content by weight of 100 kilograms of concentrated butter and the quantity of butter to be used; whereas the quantity of butter to be used should be adjusted if the milk fat content by weight of 100 kilograms of concentrated butter exceeds 99,8 %; Whereas the competent authorities must be designated with a view to supervising the repackaging referred to in Article 9; Whereas the sections to be completed in the documents referred to in Part II of the Annex to Commission Regulation (EEC) No 569/88 (4), as last amended by Regulation (EEC) No 44/92 (5), need to be amended; Whereas the Management Committee for milk and milk products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3378/91 is hereby amended as follows: 1. Article 5 is amended as follows: - in paragraph 2: - subparagraph (b) is replaced by the following: '(b) the quantity applied for, specifying if the butter is to be exported unprocessed or after processing into concentrated butter,' - subparagraph (c) is replaced by the following: '(c) the intended country or countries of destination of the butter', - subparagraph (f) is deleted, - in paragraph 3, subparagraph (a) is replaced by the following: '(a) they cover a minimum of 500 tonnes'; 2. in the second subparagraph of Article 8 (2), the term 'may be lodged' is replaced by the term 'shall be lodged'; 3. in Article 10 (4) the following subparagraph is added: 'However, if the milk fat content by weight exceeds 99,8 %, the quantity of butter to be used to produce a minimum of 100 kilograms of concentrated butter shall be increased to 122,5 kilograms.'; 4. the first paragraph of Article 11 shall be replaced by the following: 'The competent authorities of the Member States on whose territory the processing and repackaging operations referred to in Articles 9 and 10 are carried out shall supervise those operations.' Article 2 In Part II of the Annex to Regulation (EEC) No 569/88, paragraph 40 is replaced by the following: '40. Commission Regulation (EEC) No 3378/91 of 20 November 1991 laying down detailed rules for the sale of butter from intervention stocks for export (40): (a) on the dispatch of the butter for processing: Section 44 of the SAD or the most appropriate section of the document used: 1. Destinada a la transformaciÃ ³n y exportaciÃ ³n posterior [Reglamento (CEE) no 3378/91]; Til forarbejdning og senere eksport [forordning (EOEF) nr. 3378/91]; Zur Verarbeitung und spaeteren Ausfuhr bestimmt [Verordnung (EWG) Nr. 3378/91]; Proorizomeno gia metapoiisi kai gia metepeita exagogi [kanonismos (EOK) arith. 3378/91]; Intended for processing and, subsequently, export [Regulation (EEC) No 3378/91]; DestinÃ © Ã la transformation et Ã l'exportation [rÃ ¨glement (CEE) no 3378/91]; Destinato alla trasformazione e alla successiva esportazione [regolamento (CEE) n. 3378/91]; Bestemd om te worden verwerkt en vervolgens te worden uitgevoerd [Verordening (EEG) nr. 3378/91]; Destinada Ã transformaÃ §ao e Ã exportaÃ §ao posterior [Regulamento (CEE) no 3378/91]; 2. time limit for submission of tenders under the special invitation to tender procedure; (b) on the export of the finished product: Section 44 of the SAD or the most appropriate section of the document used: 1. Mantequilla concentrada destinada a la exportaciÃ ³n [Reglamento (CEE) no 3378/91]; Koncentreret smoer bestemt til eksport [forordning (EOEF) nr. 3378/91]; Zur Ausfuhr bestimmtes Butterfett [Verordnung (EWG) Nr. 3378/91]; Sympyknomeno voytyro proorizomeno gia exagogi [kanonismos (EOK) arith. 3378/91]; Concentrated butter for export [Regulation (EEC) No 3378/91]; Beurre concentrÃ © destinÃ © Ã l'exportation [rÃ ¨glement (CEE) no 3378/91]; Burro concentrato destinato all'esportazione [regolamento (CEE) n. 3378/91]; Boterconcentraat bestemd voor uitvoer [Verordening (EEG) nr. 3378/91]; Manteiga concentrada destinada Ã exportaÃ §ao [Regulamento (CEE) no 3378/91]; 2. the time limit for submission of tenders for the special invitation to tender; 3. the weight of the butter used to obtain the quantity of finished product indicated.' Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 150, 15. 6. 1991, p. 19. (3) OJ No L 319, 21. 11. 1991, p. 40. (4) OJ No L 55, 1. 3. 1988, p. 1. (5) OJ No L 5, 10. 1. 1992, p. 9.